Citation Nr: 0023186	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  96-46 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include depression and neurasthenia.  

2.  Entitlement to service connection for chronic fatigue 
syndrome.  

3.  Entitlement to an increased disability evaluation for low 
back strain, currently evaluated as 10 percent disabling.  


REPRESENTATION


Appellant represented by:	Kenneth B. Mason, Attorney


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from July 1961 to July 1985.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which denied both 
service connection for a chronic acquired psychiatric 
disorder to include depression and neurasthenia and chronic 
fatigue syndrome and an increased disability evaluation for 
the veteran's service-connected low back strain.  In May 
1996, the veteran was afforded a hearing before a Department 
of Veterans Affairs (VA) hearing officer.  In September 1997, 
the Board remanded the veteran's claims to the RO for 
additional action.  

In October 1999, the Board requested an opinion from a 
Veterans Health Administration (VHA) medical expert.  In 
November 1999, the requested VHA opinion was incorporated 
into the record.  In December 1999, the veteran's attorney 
was provided with a copy of the VHA opinion and informed of 
the veteran's right to submit additional evidence and/or 
argument.  In January 2000, the veteran's attorney stated 
that the veteran had no additional evidence or argument to 
submit.  The veteran is currently represented in this appeal 
by Kenneth B. Mason, Attorney.  


FINDINGS OF FACT

1.  The veteran was treated for a transient stress reaction 
during active service which resolved without chronic 
residuals.  

2.  A chronic acquired psychiatric disability was not shown 
during active service or for many years following service 
separation.  The veteran's current dysthymic disorder has not 
been shown to be attributable to active service.  

3.  Chronic fatigue syndrome was not shown during active 
service and has not been attributed to service.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service 
connection for a chronic acquired psychiatric disorder to 
include depression and neurasthenia.  38 U.S.C.A. § 5107 
(West 1991).  

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for chronic fatigue 
syndrome.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claims.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), the Court of 
Appeals for the Federal Circuit held that the VA has a duty 
to assist only those claimants who have established 
well-grounded claims.  The United States Court of Appeals for 
Veterans Claims (Court) has clarified that the VA cannot 
assist a veteran in developing a claim which is not 
well-grounded.  Morton v. West, 12 Vet. App. 477 (1999).  

Generally, a "well-grounded" claim is one which is 
plausible.  The Court has directed that, in order for a claim 
for service connection to be well-grounded, there must be (1) 
competent evidence of a current disability; (2) proof as to 
incurrence or aggravation of a disease or injury in service; 
and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
required nexus between the inservice and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Once a veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the veteran's initial burden has been met and 
the VA is obligated under 38 U.S.C. § 5107(a) to assist him 
in developing the facts pertinent to his claim.  When a claim 
is determined to be not well-grounded, the VA does not have a 
statutory duty to assist him in developing the facts 
pertinent to his claim.  However, the VA may be obligated 
under the provisions of 38 U.S.C.A. § 5103(a) (West 1991) to 
advise him of the evidence needed to complete his 
application.  This obligation is dependent upon the 
particular facts of the claim and the extent to which the 
Secretary of the VA has advised the veteran of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  

Where a veteran served continuously for ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of ten percent within one year of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d) (1999).  


I.  Psychiatric Disability

The veteran's service medical records convey that he was seen 
for psychiatric evaluation.  A September 1984 psychiatric 
evaluation indicates that the veteran complained of 
depression; stress of two years' duration associated with the 
dissolution of his fourth marriage; insomnia; reduced 
motivation; a lack of interest; bitterness toward people; 
marked dissatisfaction with his current command; and a weight 
problem.  On examination, the veteran was observed to be 
angry and severely dissatisfied.  He exhibited a moderately 
depressed mood.  Impressions of a "situational reaction 
[with] anger [and with] depression, moderate" and 
"personality trait disturbance [with] compulsive features" 
were advanced.  An October 1984 psychiatric treatment entry 
notes that treating medical personnel advanced an impression 
of "situational stress [with] depressed mood."  A November 
1984 psychiatric treatment record indicates that the veteran 
reported a complete resolution of his symptomatology while 
"TAD [with] reoccurrence upon return" and requested to be 
transferred.  He stated that he wanted no further psychiatric 
treatment or evaluation as only a transfer would resolve his 
complaints.  On examination, the veteran exhibited "no 
evidence of major depression."  At his February 1985 
physical examination for service separation, the veteran 
reported a history of "depression or excessive worry."  On 
examination, the examiner identified no psychiatric 
abnormalities.  

At a March 1987 VA examination for compensation purposes, the 
veteran complained of a progressive lack of energy and weight 
gain of ten years' duration.  The veteran stated that he was 
unable to complete a day of work due to his physical symptoms 
and the "emotional consequences" thereof.  The VA examiner 
recommended "evaluation of his present disability and/or 
depression."  

Clinical documentation from Kent Braeutigam, M.D., dated 
between 1989 and 1990 notes that the veteran complained of 
depression.  A February 1989 treatment record states that an 
impression of depression was advanced.  The veteran's 
prescription for Prozac was refilled.  A November 1989 
physical evaluation conveys that the veteran complained of 
chronic fatigue and depression.  Impressions of fatigue and 
depression were advanced.  A February 1990 treatment entry 
notes that the veteran complained of fatigue, lack of 
"drive," and no motivation.  Impressions of chronic fatigue 
and "? depression" were advanced.  

An October 1990 treatment entry from Earl H. Eye, M.D., 
reports that the veteran felt depressed, "drug out," and 
tired.  He was noted to be taking antidepressants.  A January 
1991 treatment record from Dr. Braeutigam states that an 
impression of depression was advanced.  The veteran was 
started on Pamelor, an antidepressant.  

A January 1991 psychological evaluation from Laura Fairfax, 
Ph.D., conveys that the veteran exhibited findings consistent 
with minimal to mild depression which was responding to 
medical treatment.  A January 1991 psychiatric evaluation 
from Thomas R. Wikstrom, M.D., indicates that the veteran's 
complaints "fit and characterize the diagnosis of major 
depression."  He diagnosed the veteran with major depression 
without psychotic features, "ruleout dysthymia," and 
"ruleout malingering."  A February 1991 written statement 
from Dr. Wikstrom conveys:

[The veteran] continues to be under my 
care psychiatrically for treatment of 
depression.  Alternatively, this may be 
chronic fatigue syndrome although his 
symptoms very much either are the 
symptoms of a major depression or the 
mimic of chronic fatigue syndrome.  

In a June 1991 written statement, the veteran asserted that 
while he had been seen during active service for major 
depression, he had "just recently" been diagnosed with that 
disorder.  

A January 1992 physical evaluation from Paul T. Harrington, 
M.D., conveys that the veteran exhibited significant major 
depression which was not well-controlled by medication.  In a 
September 1993 written statement, the veteran advanced that 
he had been diagnosed with major depression by a Dr. Larson.  

At a March 1994 VA examination for compensation purposes, the 
veteran reported that he had received prolonged treatment 
with anti-depressants secondary to a suspicion of depression.  
On mental status examination, the veteran exhibited a mildly 
depressed mood; an irritated and angry affect congruent to 
his mood; and a preoccupation with a sense of being 
physically ill and poorly treated by both the Navy and the 
VA.  The veteran was diagnosed with "neurasthenia (currently 
grouped under atypical dysthymic disorder)."  

At the May 1996 hearing on appeal, the veteran testified that 
he had been diagnosed with depression during active service 
and major depression following service separation in 1989 or 
1990.  At a May 1998 VA examination for compensation 
purposes, the veteran complained of depression associated 
with crying spells, suicidal thoughts, excessive weakness, 
diminished sexual desire, insomnia, fitful sleeping, and 
anxiety attacks.  He reported a long history of low energy, 
intermittent irritability, impaired concentration, a negative 
mood, and chronic thoughts of not wanting to live without an 
associated desire to harm himself.  He stated that he drank 
between one and three alcoholic beverages per day.  He 
clarified that his complaints were initially manifested 
following his mother's death in 1975.  The VA chronic fatigue 
syndrome examiner diagnosed the veteran with "obvious severe 
depression."  The VA psychiatric examiner diagnosed the 
veteran with "substance-induced mood disorder, depressed."  

The November 1999 VHA opinion notes that the veteran's claims 
files had been reviewed.  The VA physician commented that:  

10.  In summary, it appears that the 
patient suffered a transient stress 
reaction while in the military, based 
largely on the stress he experienced in 
the administration of the ship to which 
he was assigned.  The clinician excluded 
the diagnosis of major depression from 
both clinical grounds as well as on a 
negative dexamethasone suppression test.  
The appellant himself is recorded as 
requesting an end to psychiatric 
intervention (item #3).  In contemporary 
psychiatric nosology, this "situational 
reaction with anger and with depression, 
moderate" would most likely be 
classified as an adjustment disorder (a 
separate diagnostic category from mood 
disorders).  His later psychiatric 
symptoms (from about 1989 onward) were 
variously classified as major depression, 
dysthymic disorder, neurasthenia, or 
substance-induced mood disorder, 
depressed.  

11.  Consequently, it is my opinion in 
answer to (1) What is the etiology of the 
veteran's current psychiatric 
manifestations?, that the patient 
currently suffers from a chronic mood 
disorder, the origins which emerge around 
1989.  Because of the apparent resistance 
to antidepressant therapy and the 
presentation of full affect at more than 
one examination, it is my opinion that 
his current symptoms are more easily 
explained on the basis of Dysthymic 
Disorder.  

12.  The second question concerns (2) 
What is the relationship, if any, between 
the veteran's inservice psychiatric 
complaints including depression and his 
current disability?  There does not 
appear to be a straightforward link 
between his situational stress, or 
adjustment disorder, from 1984 and his 
subsequent development of a chronic mood 
disturbance.  The appellant's current 
disability appears to arise from a 
combination of this dysthymic disorder 
and a significant personality trait or 
disorder [refer to Dr. Jacobs' opinion in 
item #3 and Dr. Fairfax's description of 
"impaired interpersonal functioning" in 
item #5].  It may also be the case that 
the appellant's use of alcohol aggravates 
this condition [refer to Dr. Eye's 
comment in item #5 and Dr. Holbert's 
diagnosis in item #9].  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran was treated for a transient stress reaction 
during active service in 1984.  Subsequent military treatment 
records make no reference to a psychiatric disability or 
complaints thereof.  The report of the veteran's February 
1985 physical examination for service separation relates that 
while the veteran reported a history of "depression or 
excessive worry," no psychiatric abnormalities were 
identified.  Rather, the findings were "normal."  Such 
findings tend to establish that the veteran's inservice 
psychiatric complaints resolved without chronic residuals.  

The first objective clinical documentation of the onset of a 
chronic acquired psychiatric disorder is dated in February 
1989, some three years after service separation.  While the 
veteran asserts on appeal that he initially manifested a 
depressive disorder in either 1975 or 1984 during active 
service, the service medical records belie such contentions.  
The report of his February 1985 physical examination for 
service separation reflects that the veteran exhibited normal 
psychiatric findings.  No professional has attributed his 
post-service psychiatric diagnoses to service.  Indeed, the 
November 1999 VHA opinion expressly refutes such a contention 
and identifies the onset of the veteran's current mood 
disorder as occurring in approximately 1989.  

The veteran's claim is supported solely by the veteran's 
attorney's statements and the veteran's own statements and 
testimony on appeal.  The Court has held that lay assertions 
of medical causation do not constitute competent evidence to 
render a claim well-grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Savage v. Gober, 10 Vet. App. 488 (1997).  The 
Court has commented that:

Just as the BVA must point to a medical 
basis other than its own unsubstantiated 
opinion (Colvin [v. Derwinski, 1 Vet. 
App. 174, 175 (1991)]), the veteran 
cannot meet his initial burden by relying 
upon his own, or his representative's, 
opinions as to medical matters.  
Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  

There is no indication that either the veteran or his 
attorney is a medical professional.  To the extent that the 
lay statements attempt to question a medical diagnosis or 
other clinical determinations as to the origins or existence 
of the claimed disorder, they may not be considered as 
competent evidence.  Statements as to what the veteran may 
have been told by a physician during or after service, 
standing alone, are insufficient to establish a medical 
diagnosis.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  

The record contains no competent evidence establishing that: 
an acquired psychiatric disability originated during active 
service; a psychosis was manifested to a compensable degree 
within one year of service separation; or there is a nexus 
between the remote post-service diagnosis and active service.  
Therefore, the Board concludes that the veteran's claim for 
service connection is not well-grounded.  The veteran was 
informed by the Board's September 1997 remand instructions 
that he was under an obligation to establish a well-grounded 
claim.  Therefore, all duties owed to the veteran have been 
met.  

The Board acknowledges that it has decided the current appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether he will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that he has not been prejudiced by the decision 
herein.  The veteran was denied by the RO.  The Board 
considered the same law and regulations.  The Board merely 
concludes that he did not meet the initial threshold 
evidentiary requirements for a well-grounded claim.  The 
result is the same.  See Meyer v. Brown, 9 Vet. App. 425 
(1996).  


II.  Chronic Fatigue Syndrome

A diagnosis of chronic fatigue syndrome for VA purposes 
requires: (1) the new onset of debilitating fatigue severe 
enough to reduce daily activity to less than 50 percent of 
the usual level for at least six months; (2) the exclusion, 
by history, physical examination, and laboratory tests, of 
all other clinical conditions that may produce similar 
symptoms; and (3) six or more of the following: (i) acute 
onset of the condition, (ii) low grade fever, (iii) 
non-exudative pharyngitis, (iv) palpable or tender cervical 
or axillary lymph nodes, (v) generalized muscle aches or 
weakness, (vi) fatigue lasting 24 hours or longer after 
exercise, (vii) headaches (of a type, severity, or pattern 
that is different from headaches in the pre-morbid state), 
(viii) migratory joint pains, (ix) neuropsychologic symptoms, 
and (x) sleep disturbance.  38 C.F.R.§ 4.88a (1999).  

The veteran's service medical records make no reference to 
chronic fatigue syndrome.  At a June 1989 VA examination for 
compensation purposes, the veteran complained of chronic 
fatigue.  He reported that he was being treated for chronic 
fatigue by a Dr. Thommi.  

Clinical documentation from Dr. Braeutigam dated between 1989 
and 1990 indicates that the veteran was seen for chronic 
fatigue.  The November 1989 physical evaluation reports that 
the veteran complained of chronic fatigue of approximately 
ten years' duration and chronic depression.  He related that 
he had seen multiple doctors for his complaints and received 
no diagnosis.  Impressions of fatigue and depression were 
advanced.  Treatment entries dated in February and March 1990 
state that the veteran complained of chronic fatigue and 
feeling "drug out."  The veteran was reported to have 
elevated Epstein-Barr virus and cytomegalovirus titers.  An 
impression of chronic fatigue syndrome [with a] depressive 
overtone was advanced.  An April 1990 treatment entry states 
that an impression of chronic fatigue was advanced.  The 
veteran was given Prozac.  A July 1990 treatment entry states 
that an impression of "[cytomegalovirus]/chronic fatigue" 
was advanced.  

The May 1990 physical evaluation from Dr. Eye reports that 
the veteran complained of being tired and fatigued since 
approximately 1982, 1983, or 1984.  He reported that he had 
experienced chills, fever, night sweats, and a prior tick 
bite.  He was seen by a military physician for his complaints 
on several occasions during active service.  The veteran 
stated that he had a positive serology for both Epstein-Barr 
virus and cytomegalovirus and was diagnosed with "possible 
chronic fatigue syndrome" by Dr. Braeutigam.  Dr. Eye 
observed that the veteran had a mild sleep disorder and had 
not experienced any weight loss in association with his 
complaints.  The doctor advanced impressions of "possible 
chronic fatigue syndrome" and "ruleout Lyme's disease."  A 
May 1990 letter from Dr. Eye to Dr. Braeutigam conveys that 
while the veteran had symptoms consistent with "prolonged 
chronic fatigue," there was no definite diagnostic 
formulation available from the information at hand.  A June 
1990 treatment entry notes that the veteran had positive 
titers for type II herpes virus and cytomegalovirus and a 
negative Lyme serology.  The veteran was noted to have 
"supposed chronic fatigue syndrome."  An October 1990 
treatment entry relates that the veteran felt tired and 
"drug out."  Chronic fatigue syndrome was noted.  

The February 1991 written statement from Dr. Wikstrom 
conveys:

[The veteran] continues to be under my 
care psychiatrically for treatment of 
depression.  Alternatively, this may be 
chronic fatigue syndrome although his 
symptoms very much either are the 
symptoms of a major depression or the 
mimic of chronic fatigue syndrome.  

In his June 1991 written statement, the veteran advanced that 
while he was went to the sick bay on many occasions during 
active service for chronic fatigue syndrome, he had "just 
recently" been diagnosed with that disorder.  An October 
1991 Social Security Administration (SSA) evaluation from Dr. 
Braeutigam conveys that the veteran was diagnosed with 
chronic fatigue syndrome.  The doctor clarified that "no 
tests are able to diagnosis [the] condition positively, does 
have elevated [cytomegalovirus] titer."  

A January 1992 physical evaluation from Paul T. Harrington, 
M.D., conveys that he had examined the veteran.  The doctor 
opined that: 

My assessment is (1) subjective 
complaints of chronic fatigue without any 
physical findings or laboratory 
abnormalities to point to a particular 
illness as causative.  I cannot rule out 
chronic fatigue syndrome but this patient 
does not fulfill the criteria established 
by the Centers for Disease Control to 
make this diagnosis.  Based on his own 
statements concerning his fatigue, I 
believe that this is probably secondary 
to an emotional disturbance.  
A January 1992 SSA administrative law judge opinion states 
that the veteran believed that he had chronic fatigue 
syndrome caused by a viral infection.  Dr. Braeutigam was 
reported to have initially treated the veteran for "chronic 
fatigue syndrome and elevated [cytomegalovirus]" in February 
1990.  

In a September 1993 written statement, the veteran asserted 
that he had been diagnosed with chronic fatigue syndrome by 
Drs. Braeutigam and Eye.  At the March 1994 VA examination 
for compensation purposes, the veteran complained of easy 
fatigue; impaired concentration; a lack of energy, 
motivation, and initiative; muscle aches; and some 
generalized weakness.  He clarified that he had been 
diagnosed with or was otherwise "considered to have a 
fatigue syndrome."  The veteran was diagnosed with a 
"history of chronic fatigue syndrome."  

At the hearing on appeal, the veteran stated that he had 
experienced chronic tiredness, aggravation, and hostility 
towards the Navy and other individuals during active service.  
He acknowledged that he was not diagnosed with chronic 
fatigue syndrome until 1989 or 1990.  He believed that he 
initially manifested chronic fatigue syndrome in 1975 during 
active service and was not diagnosed with the disorder during 
active service solely due to errors on the part of his 
treating naval medical personnel.  

At the May 1998 VA examination for compensation purposes, the 
veteran presented a history of fatigue since 1975 and a 
subsequent diagnosis of chronic fatigue syndrome.  He denied 
having a prolonged history of intermittent fever; a chronic 
skin rash; or ever stayed in bed for an entire day except to 
go to the bathroom.  The VA physician commented that:

This patient has had a history of chronic 
fatigue syndrome, but in my opinion, this 
cannot really be sustained by the 
subjective and objective findings.  In my 
opinion, his fatigue is associated with 
his obvious severe depression which 
apparently has never been adequately 
controlled.  
The November 1999 VHA opinion conveys:

13.  Finally, the question is raised (3) 
Is the veteran's chronic fatigue a 
manifestation of his current disability?  
In addressing the issue of chronic 
fatigue, I wish to be clear that I am not 
thinking about the syndrome know as 
chronic fatigue syndrome (CFS).  In my 
opinion, CFS would be better addressed by 
an internist who is current with the 
latest Center for Disease Control 
diagnostic criteria for that disorder.  
As an isolated symptom, fatigue is among 
[the] criteria considered for Dysthymic 
Disorder (American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition, Washington, D.C., American 
Psychiatric Association, 1994, page 349, 
under "Diagnostic criteria for 300.4 
Dysthymic Disorder" [point B.3].  
Because of the chronic nature of 
Dysthymic Disorder, it would be logical 
to conclude that fatigue and low energy 
could easily be a feature of equally 
lengthy duration.  I am uncertain as to 
what significance this would have in 
establishing or excluding the diagnosis 
of chronic fatigue syndrome.  However, I 
would argue that a diagnosis of Dysthymic 
Disorder could, by itself, account for 
unrelenting fatigue of longstanding.  In 
conclusion, it would be my opinion that 
the appellant's current fatigue is 
accounted for on the basis of his 
Dysthymic Disorder.  

The veteran asserts on appeal that he initially manifested 
chronic fatigue syndrome during active service.  He 
acknowledges that he was not diagnosed with that disorder 
until 1989.  The veteran's service medical records make no 
reference to chronic fatigue syndrome.  The first clinical 
documentation of the onset of the claimed disorder is Dr. 
Braeutigam's March 1990 diagnosis of chronic fatigue syndrome 
with depressive overtone, some four years' after service 
separation.  The February 1991 written statement from Dr. 
Wikstrom notes that the veteran exhibited "the symptoms of a 
major depression or the mimic of chronic fatigue syndrome."  
While the January 1992 clinical documentation from Dr. 
Harrington conveys that the veteran's fatigue was related to 
a probable emotional disturbance, the report of the May 1998 
VA examination for compensation purposes attributes it to his 
severe depression.  The November 1999 VHA opinion attributes 
the veteran's longstanding complaints of fatigue and low 
energy to his nonservice-connected dysthymic disorder.  

The Board observes that the provisions of 38 C.F.R.§ 4.88a 
(a)(2) (1999) direct that a diagnosis of chronic fatigue 
syndrome for VA purposes requires the exclusion, by history, 
physical examination, and laboratory tests, of all other 
clinical conditions that may produce similar symptoms.  
However, it is not established whether the regulation must be 
met to establish the existence of current disability at the 
well-grounded stage or at the merits stage.  Compare 38 
C.F.R.§ 3.385 (1999) with 38 C.F.R.§ 3.304(f) (2000).  See 
Harth v. West, 14 Vet. App. 1 (2000).  The veteran's alleged 
chronic fatigue syndrome symptomatology has been variously 
attributed by VA and private physicians to depression, major 
depression, a probable emotional disturbance, and a dysthymic 
disorder.  Regardless, the Board shall follow the Harth 
rationale and accept the diagnosis for purposes of 
establishing current disability at the well-grounded stage.  
However, the claim remains not well-grounded.  Although there 
may be a current diagnosis of chronic fatigue syndrome, such 
disability was not identified during service and no competent 
professional has attributed it to active service.  

The veteran's claim is supported solely by his attorney's and 
his own testimony and statements on appeal.  The Court has 
held that lay assertions of medical causation do not 
constitute competent evidence to render a claim 
well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Savage v. Gober, 10 Vet. App. 488 (1997); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995).  To the extent that the lay 
statements attempt to question a medical diagnosis or other 
clinical determinations as to the origins of the claimed 
disorder, they may not be considered as competent evidence.  
Statements as to what the veteran may have been told by a 
physician during or after service, standing alone, are 
insufficient to establish a medical diagnosis.  Warren v. 
Brown, 6 Vet. App. 4, 6 (1993).  

As the record lacks competent evidence establishing that the 
veteran currently has chronic fatigue syndrome which became 
manifest during or is attributable to active service, the 
Board concludes that the veteran's claim for service 
connection is not well-grounded.  Accordingly, the instant 
claim is denied.  38 U.S.C.A. § 5107 (West 1991).  The 
veteran was informed by the Board's September 1997 remand 
instructions that he was under an obligation to establish a 
well-grounded claim.  Therefore, all duties owed to the 
veteran have been met.  

The Board acknowledges that it has decided the current appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether he will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that he has not been prejudiced by the decision 
herein.  The veteran was denied by the RO.  The Board 
considered the same law and regulations.  The Board merely 
concludes that he did not meet the initial threshold 
evidentiary requirements for a well-grounded claim.  The 
result is the same.  See Meyer v. Brown, 9 Vet. App. 425 
(1996).  


III.  Doctrine of Doubt

At the merits stage, there is weighing and balancing of the 
evidence of record.  When addressing whether a claim is 
well-grounded, after establishing the competency of the 
evidence, the veracity of the evidence is accepted.  The 
doctrine of doubt is not applicable where a claim is not 
well-grounded as there is no evidence to weigh or balance.  

ORDER

Service connection for a chronic acquired psychiatric 
disorder to include depression and neurasthenia is denied.  
Service connection for chronic fatigue syndrome is denied.  


REMAND

In reviewing the claims files, the Board observes that the 
January 1992 SSA administrative law judge opinion concludes 
that the veteran had a severe chronic low back disability.  
The report of a February 1994 VA examination for compensation 
purposes notes that the veteran complained of radiating low 
back pain which occasionally rendered him unable to get out 
of bed.  On examination, the veteran exhibited a range of 
motion of the lumbar spine of forward flexion to 75 degrees, 
extension to 5 degrees, right lateral bending to 25 degrees, 
left lateral bending to 15 degrees, and bilateral rotation to 
25 degrees; an increased dorsal curve with a flat lumbar 
curve; and no paravertebral muscle spasm.  The report of the 
May 1998 VA examination for compensation purposes relates 
that the veteran complained of lumbosacral spinal pain.  He 
clarified that he was in pain "90 percent of the time."  On 
examination, the veteran exhibited a range of motion of the 
lumbosacral spine of flexion to 90 degrees due to his 
protuberant stomach and no lumbosacral spinal tenderness, 
muscle spasm, or lower extremity sensory impairment.  The 
ranges of lumbosacral spine motion other than flexion were 
reported to be "normal."  The VA examiner commented that 
the veteran "did not appear to be in any distress 
whatever."  

In its September 1997 remand instructions, the Board directed 
the RO to readjudicate the veteran's claim of entitlement to 
an increased evaluation for low back strain with express 
consideration of the applicability of 38 C.F.R. §§ 4.10, 
4.40, 4.45 (1999) and the Court's holdings in Ferraro v. 
Derwinski, 1 Vet. App. 326, 330 (1991) and DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In reviewing the May 1999 supplement 
statement of the case issued to the veteran and his attorney, 
the Board notes that the RO apparently did not address the 
applicability of 38 C.F.R. §§ 4.10, 4.40, 4.45 (1999) and the 
Court's holdings in Ferraro v. Derwinski, 1 Vet. App. 326, 
330 (1991) and DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Court has held that the RO's compliance with the Board's 
remand instructions is neither optional nor discretionary.  
Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, this 
case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA examination which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his service-connected low back strain.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
identify the limitation of activity 
imposed by the veteran's low back strain 
and any associated pain with a full 
description of the effect of the 
disabilities upon his ordinary and 
vocational activities.  If no actual or 
functional impairment is found, such 
findings should be expressly noted.  The 
claims file, including a copy of this 
REMAND, should be made available to the 
examiner.  The examination report should 
reflect that such a review was conducted.  

2.  In representing the VA before the 
Court, the General Counsel of the VA has 
noted that the RO has duties.  Pursuant 
to 38 C.F.R. § 3.655 (1999), when the 
veteran without good cause fails to 
report for examination, his claim for 
increased compensation benefits will be 
denied.  However, the Secretary of the VA 
must show a lack of good cause for 
failing to report.  Further, the VA has a 
duty to fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  This Remand 
serves as notification of the regulation.  

3.  The RO should then readjudicate the 
veteran's claim to an increased 
evaluation for his low back strain with 
express consideration of the 
applicability of 38 C.F.R. §§ 4.10, 4.40, 
4.45 (1999) and the Court's holdings in 
Ferraro v. Derwinski, 1 Vet. App. 326, 
330 (1991) and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of 


law.  No inference should be drawn from it regarding the 
final disposition of the veteran's claim.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

